
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 701
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2012
			Mr. Cleaver (for
			 himself, Mr. Clay,
			 Mr. Carnahan,
			 Mrs. Hartzler, and
			 Mr. Luetkemeyer) submitted the
			 following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Recognizing the teams and players of the
		  Negro Baseball Leagues for their achievements, dedication, sacrifices, and
		  contributions to both baseball and the Nation.
	
	
		Whereas prior to 1947, Major League Baseball excluded
			 African-Americans from playing professional baseball, but could not suppress
			 their desire to play the sport;
		Whereas African-Americans began organizing their own
			 professional baseball teams in 1885;
		Whereas 6 separate baseball leagues, known collectively as
			 the Negro Leagues, were organized by African-Americans between
			 1920 and 1960;
		Whereas the Negro Leagues included exceptionally talented
			 players who played the game at its highest level;
		Whereas on May 20, 1920, the Negro National League, the
			 first successful Negro League, played its first game;
		Whereas the skills and abilities of players in the Negro
			 Leagues contributed to the realization by Major League Baseball of the need to
			 integrate African-Americans into the sport;
		Whereas Major League Baseball did not fully integrate
			 until July 1959;
		Whereas the Negro Leagues and their players were
			 extraordinarily successful and popular throughout the Nation before integration
			 into Major League Baseball;
		Whereas the Negro Leagues Baseball Museum in Kansas City,
			 Missouri, was founded in 1990, in honor of those individuals who played in the
			 Negro Baseball Leagues as a result of segregation in the Nation;
		Whereas the Negro Leagues Baseball Museum is the only
			 public museum in the Nation that exists for the exclusive purpose of
			 interpreting the experiences of the players in the Negro Leagues from 1920
			 through 1960;
		Whereas there remains a need to preserve the evidence of
			 honor, courage, sacrifice, and triumph in the face of segregation of those
			 African-Americans who played in the Negro Leagues;
		Whereas the Negro Leagues Baseball Museum seeks to educate
			 a diverse audience through its comprehensive collection of historical
			 materials, important artifacts, and oral histories of the participants in the
			 Negro Leagues and the impact that segregation played in the lives of these
			 individuals and their fans; and
		Whereas a great opportunity exists to use the invaluable
			 resources of the Negro Leagues Baseball Museum to teach the Nation’s school
			 children and others, through on-site visits, traveling exhibits, classroom
			 curriculum, distance learning, and other educational initiatives: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the teams and players of the
			 Negro Baseball Leagues for their achievements, dedication, sacrifices, and
			 contributions to both baseball and the Nation;
			(2)supports the
			 designation of the Negro Leagues Baseball Museum in Kansas City, Missouri,
			 including the museums future and expanded exhibits, collections library,
			 archives, artifacts, and education programs as America’s National Negro
			 Leagues Baseball Museum;
			(3)supports the
			 efforts of the Negro Leagues Baseball Museum to recognize and preserve the
			 history of the Negro Leagues and the impact of segregation on the
			 Nation;
			(4)recognizes that
			 the continued collection, preservation, and interpretation of the historical
			 objects and other historical materials held by the Negro Leagues Baseball
			 Museum enhances the knowledge and understanding of the experience of
			 African-Americans during segregation;
			(5)asks all Americans
			 to join in celebrating the Negro Leagues Baseball Museum and its mission of
			 preserving and interpreting the legacy of the Negro Leagues; and
			(6)encourages present
			 and future generations to understand the sensitive issues surrounding the Negro
			 Leagues, how they helped shape the Nation and Major League Baseball, and how
			 the sacrifices made by Negro League players helped make baseball America’s
			 national pastime.
			
